Citation Nr: 0909361	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-31 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).





ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel









INTRODUCTION

The Veteran had active service from June 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  An RO hearing was held in 
April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

The Veteran contends that she incurred PTSD during active 
service.  Specifically, she contends that she was subjected 
to sexual harassment and discharged from active service 
because of her sexual orientation.  She also contends that 
the persons who testified against her during her court-
martial lied about her sexual orientation in an attempt to 
humiliate her and this humiliation led to her PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If, 
as in this case, a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor.  Examples of such evidence include, but are not 
limited to, statements from family members, and evidence of 
behavior changes following the claimed assault.  38 C.F.R. 
§ 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that special consideration must be given to 
personal assault PTSD claims.  In particular, the Court held 
in Patton that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  The Board notes that M21-1, Part III, 
Chapter 5, has been rescinded and replaced, in relevant part, 
by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  
See generally M21-1MR, Part III, Subpart iv, Chapter 4, 
Section H30.

These M21-1MR provisions on personal assault PTSD claims 
require that, in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  As 
to personal assault PTSD claims, more particular requirements 
are established regarding the development of "alternative 
sources" of information as service records may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities.  See 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  
Further, the relevant provisions of M21-1MR indicate that 
behavior changes that occurred around the time of the 
incident may indicate the occurrence of an in-service 
stressor and that "[s]econdary evidence may need 
interpretation by a clinician, especially if the claim 
involves behavior changes" and "[e]vidence that documents 
behavior changes may require interpretation in relation to 
the medical diagnosis by a neuropsychiatric physician".  See 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

The Veteran's service personnel records show that, following 
a July 1973 court-martial, a board of Army officers 
determined that she was unfit for continued active service 
based on sworn statements and testimony from other soldiers 
that the Veteran had committed homosexual acts with other 
women in the barracks.  In the record of court martial 
proceedings, it was noted that the Veteran's "homosexual 
behavior is not in itself a hindrance to her satisfactory 
performance of duty."  Instead, because the Veteran had been 
found inefficient in her duties, she was being considered for 
discharge.  It also was noted that the Veteran had shown "a 
lack of concern...for the women with whom she has lived who 
do not have an interest in homosexual activity.  This lack of 
concern has created morale problems, and may continue to 
create morale and discipline problems among the women with 
whom [the Veteran] must live."  

The Veteran's service treatment records show that she 
attempted suicide while on active service in September 1973 
and was hospitalized for 3 days.  On the morning following 
her hospital admission, she was "very angry, frustrated, 
bitter, resentful and revengeful now concerning the people 
and events that have brought her to being kicked out" of 
active service.  "She feels she should be restrained at this 
time as she might be a danger to herself or others."  The 
diagnosis was adult situational reaction which was incurred 
in the line of duty.  The Board finds that this evidence 
tends to corroborate the Veteran's alleged in-service 
stressors.

The Veteran's post-service medical records show that, 
following VA outpatient treatment on June 25, 2003, she was 
diagnosed as having PTSD.  Unfortunately, however, there is 
no evidence that the VA examiner diagnosed PTSD based on the 
Veteran's alleged in-service stressors.  Accordingly, on 
remand, the Veteran should be scheduled for VA examination to 
determine the etiology of her PTSD.

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA clinicians who have treated her for 
PTSD since her separation from service.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for VA 
examination to determine the etiology of 
any PTSD.  A copy of the VA examination 
request should be included in the claims 
file.  The claims file must be provided to 
the examiner for review and the examiner 
must state that the claims file was 
reviewed in the examination report.  Based 
on a review of the claims file and the 
results of the Veteran's examination, the 
examiner should be asked to provide an 
opinion as to whether as to whether the 
Veteran's symptomatology meets the 
criteria for a diagnosis of PTSD.  The 
stressor supporting the diagnosis must be 
identified by the examiner.  If PTSD is 
not diagnosed, then the examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current psychiatric disability other than 
PTSD had its onset in active service.

3.  Thereafter, readjudicate the claim of 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




